UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 11-7739


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

JOSEPH WASHINGTON, III, a/k/a Mr. Washington,

                Defendant - Appellant.



Appeal from the United States District Court for the Western
District of Virginia, at Charlottesville.    James P. Jones,
District Judge. (3:02-cr-00053-JHM-1)


Submitted:   May 4, 2012                      Decided:   May 11, 2012


Before AGEE, KEENAN, and FLOYD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Joseph Washington, III, Appellant Pro Se.       Bruce A. Pagel,
OFFICE OF THE UNITED STATES ATTORNEY, Charlottesville, Virginia;
Jeb   Thomas   Terrien,   Assistant   United  States   Attorney,
Harrisonburg, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Joseph McKinley Washington, III appeals the district

court’s order denying his motion for reduction of sentence under

18 U.S.C. § 3582(c)(2) (2006).        We have reviewed the record and

find   no   reversible    error.    Accordingly,     we    affirm    for    the

reasons     stated   by   the   district   court.     United       States    v.

Washington,    No.   3:02-cr-00053-JHM-1     (W.D.   Va.   filed    Dec.    12,

2011 & entered Dec. 13, 2011).           We dispense with oral argument

because the facts and legal contentions are adequately presented

in the materials before the court and argument would not aid the

decisional process.



                                                                     AFFIRMED




                                     2